Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by anticipated by Haase et al EP 1712452.
 The Haase publication discloses a vehicle A-pillar front pillar portion having “an inconspicuous column cross-section” so that a driver’s all around view is created. The A-pillar extends from front end 4 to near the B-pillar 6, comprising: 
(claim 1) a front-side front pillar (hollow tube portion of 1 not including joint 10, 11) and a rear-side front pillar (see 8 in figure 1) disposed apart from each other in a longitudinal direction of a vehicle, wherein the front-side front pillar is formed in a pipe-like shape in which end faces of a plate member are joined to each other (see 10, 11 in figures 2A-A, B-B), and the front-side front pillar includes: a first pillar part having a first circumference (see circumference of enclose tube portion in figure 2A-A), and a second 

In regard to claim 2, Haase discloses the first circumference is shorter than the second circumference (the hollow pillar portion in figure 2B-B has a greater circumference than the circumference about the hollow pillar portion in figure 2A-A), and a position of the first pillar part is lower than a position of the second pillar part in a state where the front pillar is attached to the vehicle (the location of the first part, at cross section A-A, is lower than where the second part is located, at cross section B-B).

In regard to claim 3, Haase discloses the front-side front pillar supports an end of a windshield (at 14 in figure 2B-B; see attached English Translation) in a width direction, and a joint part where the end faces of the plate member are joined to each other faces inward of the vehicle in the longitudinal direction (see joint 10, 11 inward of the longitudinal direction) or the width direction of the vehicle in a state where the front pillar is attached to the vehicle. 

In regard to claim 4, Haase discloses the front-side front pillar a windshield opposed part that is opposed to the windshield (14 in figure 2B-B; see attached English Translation), and a joint part where the end faces of the plate member are joined to each other is located in a place other than the windshield-opposed part (see joint part 10, 11 in figures 2A-A, B-B located nearly on the opposite side of the pillar with respect to the window receiving part 14).

In regard to claim 5, Haase discloses an hollow pillar portion in figure 2B-B as being at least 1.1 times the circumference of the hollow pillar portion in figure 2A-A. 

In regard to claim 6, Haase discloses an hollow pillar portion in figure 2B-B as being at least 1.2 times the circumference of the hollow pillar portion in figure 2A-A. 

In regard to claim 8, Haase discloses the first circumference is a first length of an outer peripheral edge of the front-side front pillar, and the second circumference is a second length of the outer peripheral edge.

In regard to claim 9, Haase discloses an outer peripheral edge is a closed curve (the A-pillar in Haase is a closed hollow tube 1 having a curved perimeter) that defines an outer peripheral side of a cross section of the front-side front pillar. 

In regard to claim 10, Haase discloses an hollow pillar portion in figure 2B-B as being at least 1.22 times the circumference of the hollow pillar portion in figure 2A-A.

In regard to claim 11, Haase discloses the front-side front pillar includes a third pillar part having a third circumference different from the first circumference and the second circumference (see machine translation and second circumference, figure 2B-B, 

In regard to claim 12, Haase discloses a first circumference being the first length of an outer peripheral edge of the front-side front pillar, and the second circumference as being the second length of the outer peripheral edge and the third circumference as being the third length of the outer peripheral edge (see machine translation and second circumference, figure 2B-B, describes the transition region between these two circumferences having a third profile circumference). 

In regard to claim 13, Haase discloses wherein the outer peripheral edge is a closed curve (the A-pillar in Haase is a closed hollow tube 1 having a curved perimeter) that defines an outer peripheral side of a cross section of the frontside front pillar.

In regard to claim 14, Haase discloses the first circumference is shorter than the second circumference and the third circumference(see machine translation where a roof node portion between the first circumference describes the transition region between these two circumferences having a third profile circumference, hence it follows the first circumference would be shorter than the second and third circumferences), and a position of the first pillar part is lower than positions of the second pillar part and the third pillar part in a state where the front pillar is attached to the vehicle (the location of the first position part, at cross section A-A, is lower than where the second position part, at cross section B-B).

 In regard to claim 15, Haase discloses the first circumference is shorter than the second circumference and the third circumference(see machine translation where a roof node portion between the first circumference describes the transition region between these two circumferences having a third profile circumference, hence it follows that as the tube transitions from the smaller first circumference, A-A, to the larger second circumference, B-B, that the first circumference would be shorter than both the second and third circumferences), and a position of the first pillar part is lower than positions of the second pillar part and the third pillar part in a state where the front pillar is attached to the vehicle (the location of the first position part, at cross section A-A, is lower than where the second position part is located, at cross section B-B). 

In regard to claim 16, Haase discloses the front-side front pillar having a fourth pillar part having a fourth circumference different from the first circumference, the second circumference, and the third circumference (see machine translation where a roof node portion between the first circumference, figure 2A-A, and second circumference, figure 2B-B, describes the transition region between these two circumferences having a third profile circumference; inherently in hydraulic tube forming between two substantially different cross section, as shown in Figs 2A-A and 2B-B the transition would be gradual resulting in at least the pillar tube portion having a fourth different circumference in the transition region 13).


In regard to claim 18, Haase discloses wherein the outer peripheral edge is a closed curve (the A-pillar in Haase is a closed hollow tube 1 having a curved perimeter) that defines an outer peripheral side of a cross section of the frontside front pillar.

In regard to claim 19, Haase discloses the first circumference is shorter than the second circumference, the third circumference, and the fourth circumference (see machine translation where a roof node portion between the first circumference 2A-A and second circumference at 2B-B describes the transition region between these two circumferences having a third profile circumference, hence it follows that as the tube transitions from the smaller first circumference, A-A, to the larger second circumference, B-B, that the first circumference would be shorter than the second, third and fourth circumferences), and a position of the first pillar part is lower than positions of the second pillar part, the third pillar part, and the fourth pillar part in a state where the front pillar is attached to the vehicle.  

In regard to claim 20, Haase discloses the first circumference is shorter than the second circumference, the third circumference, and the fourth circumference (see machine translation where a roof node portion between the first circumference describes the transition region between these two circumferences having a third profile circumference, hence it follows that as the tube transitions from the smaller first circumference, A-A, to the larger second circumference, B-B, that the first circumference would be shorter than the second, third and fourth circumferences), and a position of the first pillar part is lower than positions of the second pillar part, the third pillar part, and the fourth pillar part in a state where the front pillar is attached to the vehicle(the location of the first position part, at cross section A-A, is lower than where the second position part is located, at cross section B-B)..

Response to Arguments
5.	Applicant's arguments filed August 2, 2021 have been fully considered but they are not persuasive.  

Another broad reasonable interpretation of Applicant’s current claim language that would be in accordance with the guidelines set forth in MPEP 2173.01, would be to interpret the edges (“end faces”) in Haase as shown in figures 2 A-A and 2 B-B as being “joined” adjacent to “each other” in a side-by-side manner. 
The Applicant also remarks that Haase fails to disclose a first circumference and a second circumference that is different from the first circumference.  The boundary circumference of the first upper part of the pillar shown in figure 2 A-A is different in shape than the shape of a second lower part boundary circumference of the front-side pillar.  Further the length of the first circumference and second circumference of the hollow tube claimed “part” of the pillar (when reasonably excluding the flange portion 10, 11) have different lengths. 
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612